Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 1 of 51 Page ID
                                   #:7510




                       EXHIBIT 
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 2 of 51 Page ID
                                   #:7511

1                       UNITED STATES DISTRICT COURT
2                       CENTRAL DISTRICT OF CALIFORNIA
3
4       _____________________________
                                                      )
5       PERFECT 10, INC.,                             )
                                                      )
6                     Plaintiff,                      )
                                                      )
7              vs.                                    )No. 11-0709980AB
                                                      )    (JPRx)
8       GIGANEWS, INC., et al.,                       )
                                                      )
9                     Defendants.                     )
        _____________________________)
10
11
12           JUDGMENT DEBTOR EXAMINATION OF NORMAN ZADA
13                          Los Angeles, California
14                        Thursday, January 28, 2016
15                                       Volume I
16
17
18
19
20
21
22      Reported by:
        KATHLEEN E. BARNEY
23      CSR No. 5698
24      Job No. 223100
25      PAGES 1 - 207

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 3 of 51 Page ID
                                   #:7512

 1    Perfect 10 at a bank?

 2           A   I don't think so.     You say, in other words,

 3    went to a bank with a Perfect 10 check for -- are

 4    you -- I mean, are you -- do you have Perfect 10

 5    checks made out to cash?       Because I don't think -- I    10:47:30

 6    don't recall those checks being written, at least

 7    not for many years, so I'm not sure.

 8           Q   I want to just identify Exhibit 1 as a

 9    formality.

10               (Exhibit 1 was marked for                         10:48:11

11               identification by the court reporter

12               and is attached hereto.)

13    ////

14               MR. BRIDGES:   And Exhibit 2 also.

15               (Exhibit 2 was marked for                         10:48:12

16               identification by the court reporter

17               and is attached hereto.)

18    BY MR. BRIDGES:

19           Q   You're here today pursuant to the court

20    order I marked as Exhibit 1, correct?                        10:48:44

21           A   Yes.

22           Q   And you recall seeing the order before

23    today?

24           A   Yes.

25           Q   And you reviewed it, I trust?                     10:48:50

                                                                  Page 23

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 4 of 51 Page ID
                                   #:7513

 1            A   Yes.

 2            Q   And you also received and reviewed

 3    Exhibit 2, correct?

 4            A   Yes.

 5                MR. BRIDGES:    I'll mark this as Exhibit 3.      10:49:55

 6                (Exhibit 3 was marked for

 7                identification by the court reporter

 8                and is attached hereto.)

 9    BY MR. BRIDGES:

10            Q   And please identify it.                           10:49:57

11            A   You're asking me to identify it?

12            Q   Yes.

13            A   It looks like Perfect 10's 2014 financials.

14            Q   Bruce Hersh, an accountant, prepared these

15    for Perfect 10; is that correct?                              10:50:18

16            A   Yes.

17            Q   Has the financial report for year ending

18    December 31, 2015, yet been prepared?

19            A   No.    And it may not be prepared because

20    Perfect 10 basically has no money at this point,              10:50:40

21    so --

22            Q   Have you instructed Mr. Hersh not to

23    prepare 2015 financials?

24            A   I have told Mr. Hersh to prepare the tax

25    return and not the financial statements.              Just    10:50:52

                                                                   Page 24

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 5 of 51 Page ID
                                   #:7514

 1    because, again, we have no money to do that.

 2          Q   I'll ask you to turn to page 2 of the

 3    exhibit with Bates number ending in 9683.

 4              Do you see that?

 5          A   Yes.                                                  10:51:17

 6          Q   The last paragraph says:

 7                     "Q   Management has elected to

 8              omit substantially all of the

 9              disclosures and the statement of cash

10              flows as required by generally                        10:51:32

11              accepted accounting principles."

12    And it refers to omitted disclosures there.

13              What discussions did you have with Mr. Hersh

14    about following generally accepted accounting principles?

15          A   None to my knowledge.       Mr. Hersh has had         10:51:48

16    that statement on his forms since -- to the best of

17    my recollection, since the company started.          I don't

18    recall asking him to do that.        That's just what he

19    thought was appropriate because we were not a public

20    company and whatever.      I don't know exactly why that        10:52:05

21    statement is in there.

22          Q   What disclosures is he referring to there,

23    to your understanding?

24          A   I have no idea.     Remember, this is not a

25    public company.                                                 10:52:21

                                                                     Page 25

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 6 of 51 Page ID
                                   #:7515

 1    the images without permission, which is a lot of

 2    people.

 3            Q     What about persons that Perfect 10 has done

 4    business with?

 5            A     You know, the agreements that we produced          11:37:21

 6    speak for themselves.       I can't think of anybody

 7    else.       There was -- I don't remember the names of

 8    them.       Again, the agreements were produced.      I think

 9    there was some sort of a music thing or -- but, you

10    know, the name -- the exact agreement escapes me.                11:37:41

11    So the answer is whatever the agreements state.

12            Q     The problem is the agreements state what

13    the obligations are, but I'm trying to find out what

14    outstanding obligations there are.

15            A     Let me put it this way.     I'm not aware of       11:38:01

16    anybody that owes Perfect 10 money that we could

17    collect.       Leo Mangalindan may have money, I don't

18    know.       I couldn't find him.   I was looking around

19    for him.

20            Q     Leaving aside whether somebody can pay it          11:38:18

21    or not, I'm trying to find out all the persons who,

22    to your knowledge, owe Perfect 10 money in some

23    fashion.

24            A     Well, that's -- all the persons is a big

25    collection of people, because there have been                    11:38:33

                                                                      Page 54

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 7 of 51 Page ID
                                   #:7516

 1    hundreds of people that have used Perfect 10 images

 2    without permission and, in our mind, they owe us

 3    money for that.

 4          Q     Right.    Apart from those?

 5          A     Apart from those, I'm not aware.          I          11:38:48

 6    mentioned HDNet.       They claim that they -- that's --

 7    that guy, Cuban, the Mark Cuban thing.            I don't

 8    think they owe us money because I don't think

 9    they've reached the point at which they would have

10    to pay us.        Mangalindan I suspect owes us money,           11:39:04

11    but I don't know how to locate him.           I'm not aware

12    of any other parties that, you know, likely owe us

13    money.

14          Q     Anybody owe you money from -- for

15    advertising that you furnished to them for the                   11:39:22

16    magazine?

17          A     No.

18          Q     Does Perfect 10 have any pending litigation

19    other than this case?

20          A     There's one case against AOL Germany that's          11:39:39

21    still going on.       And that's the only one.

22          Q     What is the status -- strike that.

23                Please tell me the history of that case.

24          A     I think we filed it around 2009.          I don't

25    remember the exact date.       We have -- initially the          11:40:03

                                                                      Page 55

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 8 of 51 Page ID
                                   #:7517

 1    case was initially dismissed.       We appealed it.    My

 2    understanding is that that appeal was denied.         So

 3    now we're doing our last appeal to the German

 4    Supreme Court.

 5            Q   What relief is Perfect 10 seeking in that        11:40:16

 6    case?

 7            A   I don't -- I mean, it's for copyright

 8    infringement.     I don't remember -- there are only

 9    eight images involved, but -- so I don't remember

10    exactly.     I'm sure it is a combination of monetary        11:40:38

11    and injunctive, but I don't know the numbers.

12            Q   What lawyers are advising Perfect 10 on

13    that case?

14            A   Matthius Van Enbenberg.

15            Q   That's the name of the German lawyer?            11:41:00

16            A   That's the name of the German lawyer.

17            Q   Do you recall the name of his firm?

18            A   I unfortunately would not -- I think I

19    produced a document which has the name of the firm

20    on it, but I don't remember.      I couldn't tell you        11:41:14

21    the name exactly.     It's some German name.

22            Q   Do you know who is representing AOL in that

23    case?

24            A   I don't remember.

25            Q   Is there an American lawyer advising you on      11:41:22

                                                                  Page 56

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 9 of 51 Page ID
                                   #:7518

 1    that case?

 2          A    No.

 3          Q    So you're working directly with German

 4    lawyers?

 5          A    Yes.                                                11:41:29

 6          Q    If Perfect 10 has no money, how is Perfect

 7    10 funding that litigation?

 8          A    I would have to advance Perfect 10 loans to

 9    do that.

10          Q    Have you been doing so in the past three            11:41:46

11    years?

12          A    I'm not sure about the past three years,

13    but I have done it at some point.          I think when the

14    case started, I think Perfect 10 probably paid the

15    legal fees, but the next bill I'm going to have to             11:42:08

16    fund myself.

17          Q    How much has Perfect 10 spent on that

18    litigation?

19          A    I'm guessing 20,000 approximately.         But,

20    you know, that's -- that's an informed guess.                  11:42:17

21          Q    20,000 total?

22          A    Yes.

23          Q    Does that include funding you've provided

24    for the case?

25          A    I don't think I provided funding for the            11:42:26

                                                                    Page 57

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 10 of 51 Page ID
                                   #:7519

 1     case, but I could be wrong on that.           I -- I just

 2     don't remember the last time that money had to be

 3     sent to the German lawyers.        I don't know if

 4     Perfect 10 sent that money or if I sent it or if I

 5     first gave it to Perfect 10, and then they sent it.             11:42:51

 6     I don't remember which one of those it was.

 7          Q     So it's your statement that that's the only

 8     other pending litigation apart from this case that

 9     Perfect 10 has?

10          A     Yes.                                                 11:43:11

11          Q     Are there any active disputes between

12     Perfect 10 and anyone else?

13          A     I don't know what you mean by an active

14     dispute.    I mean, anybody that we sent a DMCA notice

15     to and they didn't respond, you could call that                 11:43:27

16     active.    I don't know.    I mean, we haven't pursued

17     litigation and we will not be able to pursue

18     litigation unless the appeal is reversed.

19          Q     Has Perfect 10 sent new threat or demand

20     letters to anyone in the past three years?            And by    11:43:46

21     that I'm not including a simple request to take

22     material down under Section 512(c)(3) of the

23     Copyright Act?

24          A     You're not including that?

25          Q     Right.                                               11:44:02

                                                                      Page 58

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 11 of 51 Page ID
                                   #:7520

 1             A      I don't think so.

 2             Q      Has Perfect --

 3             A      Let me modify that.      I mean, we had a

 4     lawsuit against -- I think it was -- I'm trying to

 5     remember the name of the company, but it was                          11:44:15

 6     dismissed.           So that probably was in the last three

 7     years.        We just voluntarily dismissed it.           I'm

 8     trying to remember the name.            I don't remember the

 9     name right now.           But aside from that, I can't think

10     of anything that you're talking about.                                11:44:31

11             Q      Are you referring to Lease Web case or --

12             A      Was it Lease Web?      I think we won Lease

13     Web.        I think it was something after Lease Web.           It

14     might have been a French company, but I don't

15     remember the name of it.           I think it was a French            11:44:48

16     company that we dismissed.

17             Q      A French and Canadian company?

18             A      Yeah, yeah, that could be correct.           I just

19     don't remember the name.

20             Q      Perfect 10 dismissed that case?                        11:45:02

21             A      Yes.

22             Q      Did it receive any payment?

23             A      No.     I don't know if I'm allowed to say

24     that.        But I mean -- I probably shouldn't say that

25     really.                                                               11:45:21

                                                                            Page 59

                                      Veritext Legal Solutions
                                           866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 12 of 51 Page ID
                                   #:7521

 1          Q      Well, we're entitled to get that

 2     information.

 3          A      Well, it's confidential under the

 4     settlement agreement.

 5          Q      But Perfect 10 received no money is what        11:45:27

 6     you're saying?

 7          A      Yes, we voluntarily dismissed that case

 8     without payment.

 9          Q      Are there any other outstanding unresolved

10     threats of litigation by Perfect 10?                        11:45:47

11          A      I -- again, aside from DMCA notices that

12     have been sent in the past, no.

13          Q      Are there any outstanding unresolved

14     demands for payment by Perfect 10 to anyone?

15          A      No.                                             11:46:12

16          Q      Do you understand Perfect 10 now to have

17     copyright claims against others that can be asserted

18     in court?

19          A      At this exact point in time, my

20     interpretation would be that we do, but, you know,          11:46:38

21     it's from a practical standpoint.        We can't really

22     assert those claims.

23          Q      What are the largest claims that you

24     believe that Perfect 10 has against others at the

25     moment?                                                     11:46:54

                                                                  Page 60

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 13 of 51 Page ID
                                   #:7522

 1     assistance.     You would, you know, have the cost of

 2     copyrighting the material.      But those are the direct

 3     costs.     But then obviously you're running an

 4     operation where you have employees that you have to

 5     pay to accomplish the ultimate creation of the                 12:06:03

 6     pictures.     So there are a lot of indirect costs

 7     that, in my mind, you can't -- you can't create the

 8     film without paying for a lot of other things.          And

 9     that's where the     $53 million comes into play.       And

10     maybe that's the wrong number.       Maybe it's 35             12:06:30

11     million.     But what it is, it's substantially more

12     than the cost of just the models and the location

13     fees and whatever.

14          Q      So what are some of the indirect costs that

15     went into the costs of Perfect 10's generating its             12:06:41

16     own copyrights?

17          A      I mean, I would say, you know, you've got

18     payroll.     You've got insurance.     You've got

19     electricity.     You've got, you know, any rent, if

20     there is any, for the offices.       It's kind of the          12:07:01

21     typical -- it's kind of the typical array of costs

22     of running a business.

23          Q      Let me ask you to turn to the page with

24     Bates number that ends 9686.      And there's a listing

25     of expenses that covers much of the page, correct?             12:07:58

                                                                     Page 73

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 14 of 51 Page ID
                                   #:7523

 1          A    Yes.

 2          Q    Looking at the 2013 column, please --

 3          A    Yes.

 4          Q    -- please identify those expenses that

 5     contributed to -- let me preface this.           In 2013 --      12:08:15

 6     strike the previous discussion.

 7               In 2013, did Perfect 10 generate any of its

 8     own images?

 9          A    Looks like we did.      Because I see a $69,000

10     photography charge there.                                        12:08:46

11          Q    Okay.

12          A    Yeah, we did.     We were shooting some.        Not

13     a ton, but we were shooting some in 2013.

14          Q    So looking at that column for 2013 on page

15     9686, which of those expenses did you understand to              12:08:59

16     relate to the creation of Perfect 10's copyrighted

17     material that it generated that year?

18          A    I would say most of them.         I mean, you

19     can't -- you can't get the film without paying for

20     electricity, hiring lawyers, you know, paying for                12:09:26

21     telephone expenses.    I mean, you know, you've got to

22     do those things to create the film.

23          Q    In 2014, however, Perfect 10 didn't create

24     new copyrighted images of its own, correct?

25          A    That's correct.     It looks that way, yeah.           12:09:46

                                                                       Page 74

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 15 of 51 Page ID
                                   #:7524

 1          Q     So what copyright generation related

 2     expenses does the 2013 column reflect that don't

 3     exist in the 2014 column or exist in different

 4     amounts?

 5          A     Well, now you're talking about continuing        12:10:09

 6     to run the business, you know.       We had -- we were

 7     getting crushed financially and so -- but we still

 8     had -- I still had to pay people, you know, at least

 9     one employee, maybe more.

10                I mean, a lot of this stuff is litigation        12:10:29

11     expenses, but that's part, in my mind.          Of

12     protecting your copyrights.      I mean -- you know, so

13     part of the expense is legal expense and protecting

14     your copyrights.    Otherwise they're not going to be

15     worth anything.                                             12:10:48

16          Q     But the 2014 numbers include no amounts for

17     creating Perfect 10's own copyrighted material,

18     correct?

19          A     It looks that way.    But as I said before,

20     you know, from 2013, you know, as well as we filed a        12:11:01

21     lawsuit against your clients, which we were

22     obligated to continue to pursue in 2014, and that

23     lawsuit was designed, in part, to protect our

24     copyrights.    So it's an indirect cost of doing

25     business and creating copyrights.                           12:11:20

                                                                  Page 75

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 16 of 51 Page ID
                                   #:7525

 1     capital for Perfect 10?

 2          A     It's been money that I contributed to the

 3     company.

 4          Q     Were there any other sources of that

 5     paid-in capital?                                            12:40:14

 6          A     I can't recall any.

 7          Q     Have there ever been other investors in

 8     Perfect 10 apart from yourself?

 9          A     Not to my recollection.

10          Q     Ever any other shareholders, to your             12:40:26

11     knowledge?

12          A     No.

13          Q     Has Perfect 10 ever obtained loans from any

14     person or entity other than yourself?

15          A     No.                                              12:40:46

16          Q     Let's go to the next page, please, 9685.

17     Please, I'm going to ask you to take me through a

18     number of these items.

19                Under "Ordinary Income/Expense," there's a

20     heading "Income" and subheading "Internet."         What    12:41:29

21     does that represent?

22          A     I guess that's the money that we collected

23     from Perfect10.com.

24          Q     And through what channels does that money

25     reach Perfect 10?                                           12:41:49

                                                                  Page 86

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 17 of 51 Page ID
                                   #:7526

 1          A    It starts with Epoch, and then they either

 2     send us checks and -- I mean -- so that's how it

 3     gets there.

 4          Q    E-P-O-C-H.

 5               Does the money come from any sources --            12:42:05

 6     strike that.

 7               Does the money come from any channels other

 8     than Epoch?

 9          A    For the Internet, I don't believe so.

10          Q    And the money comes from Epoch only by way         12:42:17

11     of physical checks, you say?

12          A    I think they're physical checks, yes.         I

13     know there's a PayPal account, but I think it's

14     probably related to Epoch.      I think.

15          Q    You think the PayPal account is related to         12:42:36

16     Epoch?

17          A    Yeah, but I don't know.       I'm not sure,

18     though.

19          Q    What does the next line "Sales" represent?

20          A    That would be sales of back issues,                12:42:46

21     T-shirts, whatever.

22          Q    What inventory does Perfect 10 maintain of

23     back issues and other product?

24          A    As of right this minute?

25          Q    Yes.                                               12:43:02

                                                                   Page 87

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 18 of 51 Page ID
                                   #:7527

 1          A    It does not have any inventory.

 2          Q    How does it come up with items to sell?

 3          A    Well, basically, I purchased the magazines

 4     from Perfect 10, I think somewhere in late March,

 5     and so I'm basically providing the magazines to             12:43:16

 6     Perfect 10, but we're not selling a lot of them.

 7     But the ones we're selling, I'm providing to

 8     Perfect 10.

 9          Q    You said that occurred in March?

10          A    Yeah, late March.                                 12:43:29

11          Q    2015?

12          A    2015.

13          Q    What -- tell me more about that purchase.

14     What was included in that purchase?

15          A    I purchased -- there were two different           12:43:43

16     purchases.    One was for 50,000, the other was for

17     20,000.   And what I purchased was the car, the

18     furniture, the magazines, the computer servers, and

19     any other miscellaneous -- T-shirts and whatever.

20          Q    What documents exist for that -- for those        12:44:05

21     purchases?

22          A    There are corporate minutes.

23          Q    Anything apart from corporate minutes?

24          A    There would be two entries in the Bank of

25     America bank account showing a wire of 50,000 and           12:44:28

                                                                  Page 88

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 19 of 51 Page ID
                                   #:7528

 1     20,000.     One was on March 26th and one was on

 2     April 1st.     I don't remember which date and which

 3     number it was, but those were the dates when the

 4     wires were made.

 5          Q      And what was the car that you purchased?        12:44:43

 6          A      2009 Lexus.

 7          Q      And what was the furniture you purchased?

 8          A      I think my desk.     You know, there are a

 9     couple of other desks around the house.

10          Q      Anything else?                                  12:45:01

11          A      I guess the couch.

12          Q      Anything else?

13          A      There might have been a couple of beds.

14          Q      What else?

15          A      I cannot think of anything besides that.        12:45:15

16          Q      And what was the stock of magazines that

17     you purchased?

18          A      There were 3,000 or 4,000 magazines that we

19     had kept.

20          Q      Anything else?                                  12:45:31

21          A      When you say anything else --

22          Q      Within the category of magazines.

23          A      Well, whatever calendars we had, and there

24     were very few of those.        That's pretty much it on

25     the magazine side.                                          12:45:53

                                                                  Page 89

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 20 of 51 Page ID
                                   #:7529

 1          Q      So the 3,000 to 4,000 magazines you were

 2     referring to were essentially back issues?

 3          A      Yes.

 4          Q      And calendars were back issues of calendars

 5     from earlier years, presumably?                                   12:46:06

 6          A      Yes.

 7          Q      What computer servers did you buy?

 8          A      Our main computer server.         There might have

 9     been a couple of desktops here and there.

10          Q      What else in computing equipment?                     12:46:34

11          A      That's -- I'm trying to think if there was

12     anything else.        I guess printers.

13          Q      What about monitors?

14          A      Well, that would be part of the computer,

15     in my mind.        You know, keyboard, monitor, computer.         12:46:56

16          Q      What about storage media on which the

17     company stored its records?

18          A      Well, that would be part of the computers.

19     Normally the computer has its own hard drive.            I

20     think there was only one external drive that I can                12:47:30

21     think of.     But now that I think about it, there are

22     some old -- there were some old drives that we have

23     that would have been included.

24          Q      Does this include the computer servers that

25     operate the Perfect 10 website?                                   12:47:55

                                                                        Page 90

                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 21 of 51 Page ID
                                   #:7530

 1          A    No.   Those are not our computers.        Those

 2     are not our servers.

 3          Q    But you did personally acquire servers, not

 4     just desktop computers?

 5          A    I'm not sure exactly what the difference            12:48:11

 6     is, but we acquired the computers that were

 7     purchased by Perfect 10 that were used for Perfect

 8     10's operation.

 9          Q    How did the -- how did Perfect 10 determine

10     the appropriate sales price of those materials when           12:48:41

11     you purchased them?

12          A    Well, for the car, I looked up the value on

13     the Internet and it looked like it was about 30,000.

14     The magazines on -- we actually previously sold back

15     issues for 10 cents apiece, but I assumed they were           12:48:57

16     worth about $2 apiece times 4,000.         And the rest of

17     the furniture and the computers I viewed as -- so

18     subtract -- so 32,000 for the servers, which I

19     didn't feel were worth that much.        And the few

20     printers we had and -- there really was very little           12:49:23

21     furniture.

22          Q    To whom had Perfect 10 sold back issues for

23     10 cents apiece?

24          A    I don't remember the parties, but I know

25     that when we were in Beverly Park, we had maybe               12:49:38

                                                                    Page 91

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 22 of 51 Page ID
                                   #:7531

 1     30,000 copies of Perfect 10 that we couldn't store.

 2     It was too expensive.      And the only people that were

 3     willing to buy them in bulk would only pay us

 4     something like 10 cents apiece.

 5             Q   Who was that, do you recall?                    12:49:55

 6             A   I don't remember who that was.

 7             Q   Then you mentioned merchandise like

 8     T-shirts, correct?

 9             A   Yeah, we had very little of that.        But

10     yeah.                                                       12:50:07

11             Q   What other items did you purchase from

12     Perfect 10 in March 2015?

13             A   Well, it was basically any hard asset other

14     than slides and things like that.         So I think I

15     pretty much enumerated them.                                12:50:30

16             Q   Where does Perfect 10 maintain its

17     photographic slides?

18             A   They're in our basement.

19             Q   On Norfield Court?

20             A   Yes.   A lot of film is not in slides,          12:50:49

21     though, because it was purchased electronically, but

22     the ones that we have would be in Norfield Court.

23             Q   Where does Perfect 10 maintain its

24     electronic images?

25             A   Well, they would be on our servers.             12:51:05

                                                                  Page 92

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 23 of 51 Page ID
                                   #:7532

 1          Q    So they're now your personal property?

 2          A    Well, the servers are my personal property.

 3     The images are not -- I mean, in other words, the

 4     copyright of the images are not my property, just

 5     the servers.                                                  12:51:27

 6          Q    Does Perfect 10 still maintain any physical

 7     property in which original images are stored?

 8          A    Well, the slides and the videos.

 9          Q    And where are the slides and videos?

10          A    They're in the basement of 11803 Norfield           12:51:59

11     Court.

12          Q    But are they on your servers?

13          A    Some of them probably are.        But, again,

14     that would just be an electronic copy.          That would

15     not be the physical item.                                     12:52:15

16          Q    Right.   But there are some -- there's some

17     images that Perfect 10 owns the copyrights to that

18     are only in electronic versions, correct?

19          A    Yes.

20          Q    Does Perfect 10 have physical possession of         12:52:27

21     all the electronic images that it owns?

22          A    Well, I don't know.     I mean, if the

23     servers -- if I purchased the servers, and the

24     servers were the only location that had the images,

25     then -- but the website, you know, I mean, has the            12:52:54

                                                                    Page 93

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 24 of 51 Page ID
                                   #:7533

 1     images, and that was not purchased.         So I think you

 2     would -- I mean, I think we would obviously make

 3     available copies of the images, should that be

 4     ordered by a court, but I don't -- you know, I think

 5     I've explained the situation.       We -- the purchase of     12:53:26

 6     the servers was done because there's a lot of other

 7     material on the servers besides just the images.

 8     So, you know, we would make all of those available

 9     if the court ordered that.      That's the best way I

10     can put it.    The images that are in current use are         12:53:47

11     on the website, and that is in Perfect 10's

12     possession.

13          Q     Are the images on Perfect 10's website the

14     exact same resolution as the images on the servers

15     that you acquired?                                            12:54:03

16          A     I would assume so, yeah.

17          Q     Who would know?

18          A     I mean, nobody that works for Perfect 10

19     would know now.    I mean, you would do a -- you would

20     do a -- I believe it's -- in other words, what is on          12:54:14

21     the website is what was on the servers, to the best

22     of my knowledge.

23          Q     Are the -- I'm not familiar with Perfect 10

24     having high resolution, which is on the website,

25     does it?                                                      12:54:35

                                                                    Page 94

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 25 of 51 Page ID
                                   #:7534

 1          A      Yes.

 2          Q      Which of those employees also resided or

 3     have resided at Norfield Court any time in the last

 4     three years?

 5          A      Jocelyn Binder, Melanie Poblete, Wendy                01:15:40

 6     Augustine.     And Sheena I think resided there too for

 7     a while.

 8          Q      And for what periods of time did each of

 9     them reside starting in 2014?

10          A      Starting in 2014?                                     01:16:01

11          Q      From 2014 to now.   How much time did each

12     person reside?

13          A      Melanie I think was there the whole time.

14     And Gwen has been there some of the time.             I don't

15     remember exactly when Jocelyn left.         She might have        01:16:16

16     been there part of 2014.

17          Q      And Ms. Chou left before 2014?

18          A      I don't -- I think she might have been

19     there for part of 2014.     I don't, frankly, remember

20     that one.                                                         01:16:31

21          Q      Has anyone else lived at the Norfield Court

22     address --

23          A      Well, they didn't live there, but the two

24     attorneys were there a lot of the time.             But they

25     didn't live there.                                                01:16:41

                                                                       Page 108

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 26 of 51 Page ID
                                   #:7535

 1             Q   Did anybody else other than Ms. Binder,

 2     Ms. Poblete, Ms. Augustine, and Ms. Chou live at

 3     Norfield Court since Perfect 10 moved to Norfield

 4     Court?

 5             A   There was another girl, Lauren Gardner, but     01:16:55

 6     she -- actually, she did a little bit of work for

 7     Perfect 10 too, now that I think about it.

 8             Q   What did she do for --

 9             A   It was legal.

10             Q   Paralegal work?                                 01:17:06

11             A   Yeah.   I mean, there could be -- you know,

12     burning infringements, stuff like that, you know.

13             Q   Now, Perfect 10, you said -- well, strike

14     that.

15                 I believe that Perfect 10 had storage media     01:17:34

16     on which it stored alleged infringements that it

17     found on the Internet, correct?

18             A   Yes.

19             Q   What media did it store those alleged

20     infringements on?                                           01:17:56

21             A   Well, it would have been on the main

22     servers, but it would have also been on some

23     separate drives, separate external drives, so there

24     would have been a backup copy.

25             Q   Were all those servers and external drives      01:18:18

                                                                 Page 109

                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 27 of 51 Page ID
                                   #:7536

 1     among the items that you purchased in March --

 2          A     Yes.

 3          Q     -- 2015?

 4          A     Yes.

 5          Q     What was the business rationale for                01:18:29

 6     Perfect 10 selling all those items to you in your

 7     personal capacity?

 8          A     Well, the business was that they were

 9     basically worth very little, I mean, in the sense

10     that like the couch in my house, okay, so it would            01:18:55

11     have been -- you know, it would have been very

12     disruptive to have that couch seized and, you know,

13     I paid what I thought was a reasonable price for it.

14     It's probably worth 2,000 or 3,000.

15                For the servers, we had all sorts of               01:19:16

16     confidential information on there.         It would have

17     been totally disruptive to have those seized.         For

18     the magazines, it would have completely destroyed

19     any opportunity for Perfect 10 to ever make a

20     recovery, because we wouldn't have any back issues            01:19:32

21     to sell.    So whereas they were probably worth 10

22     cents a copy to a third-party purchaser, they're

23     worth more than that to Perfect 10, and I figured

24     they were probably worth roughly $2 a copy.

25          Q     And what about other items that you                01:19:49

                                                                   Page 110

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 28 of 51 Page ID
                                   #:7537

 1     purchased from Perfect 10?

 2            A      It would have been highly disruptive for me

 3     to have my desk seized from my office.               I paid what

 4     I felt was more than a fair price for that.               I don't

 5     think people would have paid hardly anything for it.                  01:20:08

 6            Q      Did Perfect 10 ask anybody to evaluate the

 7     assets that you purchased?

 8            A      No.

 9            Q      Going back to 9685, there's a line for

10     repairs and maintenance.          What were those for, do             01:21:08

11     you know?

12            A      Well, that's for -- you know, we have a --

13     that number seems low.         That would have been for our

14     tech guy.       So I'm not sure why that number is so

15     low.       Because I think we're paying him at least -- I             01:21:24

16     mean, at least 10,000 to 15,000 for Perfect 10 work,

17     so I don't know why that number is so low.

18            Q      That number is for outside services, the

19     19,000 figure?

20            A      I don't know.    Maybe part of that is in               01:21:44

21     there.

22            Q      What was the telephone expense for?

23            A      Well, we're -- we have lines to conduct the

24     business.

25            Q      What use of the telephone does Perfect 10               01:21:52

                                                                           Page 111

                                     Veritext Legal Solutions
                                          866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 29 of 51 Page ID
                                   #:7538

 1     make in its current operations?

 2             A     I would say it was mostly Perfect 10

 3     expenses.       Because I really don't talk to anybody

 4     about anything.

 5             Q     I'm trying to think of what Perfect 10 did             01:22:08

 6     over the telephone that generated such a high

 7     expense, given its state of operations in 2014?

 8             A     Well, I mean, I assume that telephone

 9     expense included the wiring for our Internet access.

10     I'm not positive, but -- all I can tell you is I                     01:22:25

11     didn't create this thing.         I really had no

12     involvement in it, but I don't think that number

13     looks high to me.       I mean, we had a bunch of

14     different lines.       Each lawyer had a line.         Mel had a

15     line.       I had a line, so -- you know, and it adds up.            01:22:45

16             Q     Did Perfect 10 have company cell phones?

17             A     I don't think so.

18             Q     Who uses the number (310) 476-0700?

19             A     Perfect 10.

20             Q     Okay.                                                  01:23:29

21             A     I mean, I obviously use it a little bit

22     too, but I would say the primary use is Perfect 10.

23             Q     And what were the utilities for under the

24     expense?

25             A     I assume it would be electrical, heating.              01:23:50

                                                                          Page 112

                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 30 of 51 Page ID
                                   #:7539

 1     Maybe there's a little bit of water in there.

 2             Q     And the number below under "Confidential

 3     Settlement," what does that represent?

 4             A     Well, that represents the totality of the

 5     confidential settlements that Perfect 10 achieved in              01:24:13

 6     2014.

 7             Q     And what did Perfect 10 do with the money

 8     that came in under those settlements?

 9             A     Some of it went to pay expenses.          And I

10     know that I took out some of that money, you know,                01:24:30

11     as payment to me for the $53 million I invested in

12     the business, and the fact that I never even took a

13     salary from Perfect 10 in the course of the 18 years

14     I operated the business.

15             Q     Do you know how much money you deducted             01:24:45

16     from your personal taxes based on Perfect 10's

17     losses as an S Corp.?

18                   MR. MICKELSON:     I think I might object to

19     that.       You're asking him about his personal tax

20     deductions.       Explain why that's relevant to                  01:25:13

21     Perfect 10.

22                   MR. BRIDGES:     Well, because the perennial

23     Perfect 10 losses as a corporation had a direct and

24     material personal benefit to him based on choices in

25     structuring Perfect 10 and choices in incurring                   01:25:36

                                                                       Page 113

                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 31 of 51 Page ID
                                   #:7540

 1     expenses of Perfect 10.          And allocating certain

 2     things to expenses.

 3                   MR. MICKELSON:     I think that's another

 4     thing we'll have to take before the judge, his

 5     personal deductions on his own personal tax returns.                    01:25:53

 6                   MR. BRIDGES:     I'll ask you to mark the

 7     transcript, then.

 8                   THE WITNESS:     I'd like to also point out

 9     that that number is in their possession.                 Because

10     they have all the Perfect 10 tax returns.                 I think       01:26:10

11     you have my tax returns too.

12     BY MR. BRIDGES:

13            Q      I don't think we have your personal tax

14     returns.

15            A      You got a fair number of them.            And you can     01:26:18

16     see the extent to which those losses were deducted.

17                   MR. MICKELSON:     Do they have 2014?

18                   THE WITNESS:     Well, 2014 was not a losing

19     year, so it wouldn't apply.          And I don't think 2013

20     was a losing year either.                                               01:26:39

21                   MR. MICKELSON:     If you have already

22     produced something to them, and they have it, and

23     he's asking about it, then it's already been

24     produced and there's no problem about answering it

25     now.       So whatever you believe.                                     01:26:50

                                                                             Page 114

                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 32 of 51 Page ID
                                   #:7541

 1           Q   Were all of the other -- who were all of

 2     the other medical expense payments on behalf of?

 3           A   I believe it would be the Perfect 10

 4     employees.

 5           Q   Perfect 10 employees?                                 02:32:18

 6           A   Uh-huh.

 7           Q   Including yourself?

 8           A   I am not sure about myself.         Probably, but

 9     I'm not sure about it.

10           Q   What was the arrangement by which Perfect             02:32:28

11     10 was paying medical expenses for yourself and your

12     staff?

13           A   I think it's pretty standard, isn't it, if

14     you're an employee of a corporation, the corporation

15     pays for medical expenses.                                      02:32:39

16           Q   Not any corporation I've ever been a part

17     of.

18           A   I don't know about your corporations, but I

19     think it's pretty standard for corporations to pay

20     insurance premiums for employees.                               02:32:52

21           Q   I'm not referring to insurance premiums.

22     I'm referring to Saul Rosoff, R-O-S-O-F-F, M.D.,

23     Victor Pineski, D.D.S., Howard Mandel --

24           A   I don't think it's unusual at all for a

25     corporation to pay the medical expenses of its                  02:33:11

                                                                     Page 126

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 33 of 51 Page ID
                                   #:7542

 1     employees that are not covered by insurance.

 2          Q      Which Perfect 10 employees are not covered

 3     by insurance?

 4          A      What I said was to pay the medical expenses

 5     that are not covered by insurance.         I think it's     02:33:23

 6     pretty standard for a corporation to pay those

 7     medical expenses.     And that's what those payments

 8     reflect.

 9          Q      So for which employees were they?

10          A      I would assume it was myself and Melanie        02:33:35

11     Poblete, but there might have been a Wendy Augustine

12     in there.     I don't know.   Unfortunately, I can't

13     tell you, looking at this, exactly what that was.

14          Q      Do you have a written employment contract

15     with Perfect 10?                                            02:33:53

16          A      I don't recall one, no.

17          Q      Are there any directors or officers of

18     Perfect 10 other than yourself?

19          A      No.

20          Q      What other assets of any sort has Perfect       02:34:18

21     10 sold in the past three years?        Apart from the

22     assets that you purchased in March of 2015.

23          A      I don't think there were any.

24          Q      Did Perfect 10 ever advertise any property

25     for sale or seek bids?                                      02:34:41

                                                                 Page 127

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 34 of 51 Page ID
                                   #:7543

 1             A     Well, when we sold the house in 2009 -- the

 2     house was put up for sale in late 2008 or early

 3     2009.

 4             Q     When you refer to the house, that's the

 5     house on Beverly Park?                                          02:35:01

 6             A     Yes.

 7             Q     Perfect 10 had title to that house?

 8             A     I believe so, yes.

 9             Q     At the time of the sale, what was the

10     existing mortgage on the house?                                 02:35:11

11             A     I think it was $10 million.

12             Q     Who was the mortgagor on that?

13             A     I don't remember.

14             Q     What was the net sales price after

15     commission on the house?                                        02:35:34

16             A     After commission?     It was probably around

17     16 million, maybe a little bit -- let me think about

18     that.       It was probably about 15.7 maybe, 15.6.

19             Q     And that was in 2009?

20             A     No.    The house was actually finally sold in     02:35:52

21     2010.

22             Q     And so what were the total net proceeds to

23     Perfect 10 after paying off the mortgage and paying

24     the commission?

25             A     I imagine it was whatever the number I just       02:36:11

                                                                     Page 128

                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 35 of 51 Page ID
                                   #:7544

 1     gave you minus 10 million, but that's just the first

 2     thought.     I don't know if there was anything else

 3     that might have -- might have been involved there.

 4          Q     So the net proceeds were about 5.6 or 5.7

 5     million?                                                           02:36:39

 6          A     I'm not sure if that's correct.            It might

 7     have been -- for some reason, I remember four or

 8     something.     I don't remember exactly what amounts

 9     were -- but it's in that general range.

10          Q     And what happened to that money?                        02:36:52

11          A     I was paid that money to offset part of the

12     $53 million that I had invested in the company and

13     as well as the monies that I had invested to build

14     the Beverly Park property.

15          Q     Did that get reflected in any reduction in              02:37:08

16     the amount of paid-in capital shown in Perfect 10's

17     financial statements?

18          A     Yes.     I believe it was somewhere four point

19     some plus million.

20          Q     Because I think the current financial                   02:37:32

21     statements show 53 million, does it not?

22          A     Right.     But it was 57 million prior to the

23     house being sold.       So the paid-in capital was

24     reduced by at least 4 million.         I don't remember the

25     exact numbers there.                                               02:37:48

                                                                        Page 129

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 36 of 51 Page ID
                                   #:7545

 1          Q    Who owns the property at Norfield Court?

 2          A    I do.

 3          Q    Do you own it personally or does a trust

 4     own it?

 5          A    No, I own it personally.                            02:37:58

 6          Q    Has Perfect 10 paid you rent?

 7          A    I'm not sure.    I would have to -- you know,

 8     Perfect 10 doesn't have any money anymore,

 9     obviously, so it couldn't pay rent.          I don't know

10     how Bruce handled that.                                       02:38:18

11          Q    In the financial statements for 2014, do

12     you see any rent item that I've missed?

13          A    I don't.   But, again, you know, I was not

14     really -- I was very minimally involved in the

15     creation of these statements.                                 02:38:45

16          Q    Since selling the Beverly Park property,

17     has Perfect 10 occupied any real property?

18          A    Well, it's occupied Norfield to a modest

19     extent.

20          Q    Any real property apart from that?                  02:39:05

21          A    Occupied real property?        I mean, do you

22     mean something other than a house?

23          Q    Well, it could include a house, it could

24     include an apartment, it could include a

25     condominium, it could include a warehouse.                    02:39:24

                                                                   Page 130

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 37 of 51 Page ID
                                   #:7546

 1     average?       I mean, I'd be speculating.         Do you want

 2     me to speculate?

 3             Q     I'd like your best estimate.

 4                   MR. MICKELSON:     You can estimate.

 5                   THE WITNESS:     I spent quite a bit of time             03:08:58

 6     on the appeal.       And how much time have I spent on

 7     the appeal?       I mean, maybe 40 to 50 percent of my

 8     time.       That's a ballpark estimate.

 9     BY MR. BRIDGES:

10             Q     And what else do you do for Perfect 10                   03:09:23

11     apart from the GigaNews case?

12             A     2015 has been an unusual year because there

13     really hasn't been pretty much anything else going

14     on.     There was a little bit work for AOL.DE.           I

15     mean, obviously I have to review a tax statement.                I     03:09:57

16     mean, there's not been too much else outside of

17     litigation, because we haven't been producing any

18     new film.

19             Q     And so far in 2016, what have you done for

20     Perfect 10?                                                            03:10:13

21             A     Again, it would be anticipating your

22     opposition, so I've spent a little bit of time, you

23     know, working on that.          Pretty much that's it.

24             Q     Have you done any work for Perfect 10 other

25     than the GigaNews litigation related work in 2016?                     03:10:29

                                                                            Page 149

                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 38 of 51 Page ID
                                   #:7547

 1          A    Aside from sending out a DMCA notice, no.

 2          Q    Let's switch gears a bit here.

 3               This is Exhibit 4.

 4               (Exhibit 4 was marked for

 5               identification by the court reporter              03:12:03

 6               and is attached hereto.)

 7     BY MR. BRIDGES:

 8          Q    Do you recognize Exhibit 4 Mr. Zada?

 9          A    Looks like a Bank of America statement.

10          Q    Is this a document I think that Perfect 10        03:12:12

11     produced in response to the subpoena, correct?

12          A    Yes.

13          Q    It's in Perfect 10's possession, correct?

14          A    Yup.

15          Q    There's a withdrawal on November 20, 2014.        03:12:28

16     It's an online banking transfer CHK 0277 in the

17     amount of $850,000.

18               Do you see that?

19          A    Yes.

20          Q    Is that to your personal account?                 03:12:51

21          A    Yes.

22          Q    Do you share that account with anyone else?

23          A    No.

24          Q    That's a personal account you have at Bank

25     of America?                                                 03:13:03

                                                                 Page 150

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 39 of 51 Page ID
                                   #:7548

 1          A     Correct.

 2          Q     At the same branch as your Perfect 10

 3     account?

 4          A     I think it's the same branch.

 5          Q     What did that -- what prompted that                      03:13:09

 6     transfer of $850,000?

 7          A     Well, I had been -- you know, we had gotten

 8     a significant amount of settlements in 2014.             We had

 9     a settlement of $1.1 million in, I believe, June.             I

10     was entitled to that money.      And after the summary              03:13:35

11     judgment orders were issued, I did not see any point

12     in keeping more cash than we needed in the account.

13                Now, of that $850,000, about 500,000 to

14     550,000 was put back into the account in 2015.

15          Q     And when you're referring to the summary                 03:14:01

16     judgment orders, you're referring to the summary

17     judgment orders in the GigaNews case?

18          A     Yes.

19          Q     About six days before that transfer?

20          A     Well, it was shortly before.        I don't              03:14:20

21     remember the exact date.

22          Q     And you said that you were entitled to that

23     money?

24          A     Yeah.   I had put 53 million into the

25     account.    I had been instrumental -- I was planning               03:14:31

                                                                         Page 151

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 40 of 51 Page ID
                                   #:7549

 1     on removing the money, but the summary judgment

 2     orders prompted me to take it out in one sum instead

 3     of just taking it out more slowly.         But, as I said

 4     before, about 500,000 to 550,000 was put back into

 5     the account in 2015.                                           03:14:49

 6          Q    For what purpose was the money put back

 7     into account in 2015?

 8          A    To pay legal bills primarily.

 9          Q    How much is in the Bank of America account

10     today?                                                         03:15:01

11          A    Very close to zero, because I believe your

12     company has been attaching it.       I mean, your clients

13     have been attaching the account.        So any monies that

14     were there have been removed.

15          Q    They were not removed as a consequence of            03:15:15

16     the attachments, correct?

17          A    No.   They were -- your company took

18     whatever was in the account, and I have had to add

19     additional monies to the account to cover additional

20     expenses, you know, after your defendants started              03:15:32

21     removing all of the money from the account.

22          Q    I think we levied $600.

23          A    I don't know what it was.        I don't recall

24     you taking a lot.

25               The fact of the matter is that whatever              03:15:58

                                                                    Page 152

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 41 of 51 Page ID
                                   #:7550

 1     would have been there -- the account has had very

 2     little money since sometime in early 2015, maybe mid

 3     2015.       I have had to put money back in to the tune

 4     of 500,000 to 550,000 to pay legal bills.

 5             Q     And you've put that money into the Bank of           03:16:18

 6     America account?

 7             A     Yes, I did.

 8             Q     And you're paying legal bills out of the

 9     Bank of America account?

10             A     I have been paying legal bills out of Bank           03:16:26

11     of America in most cases.         Sometimes I've sent the

12     money personally directly.          Sometimes I put the

13     money in the account and then pay the money out of

14     the account.         I would say 400,000 to 450,000 was put

15     into the account, and then paid out of the account.                03:16:43

16             Q     So who did Perfect 10 pay the money to in

17     2015?

18             A     I paid the money to Jenner & Block, to Peg

19     Toledo, to Irell & Manella, to -- did I say Jenner &

20     Block?                                                             03:17:10

21             Q     Yes.

22             A     To David Schultz.     To Eric Benink.     And to

23     my colleague here, Matthew Mickelson.

24             Q     How much money did Perfect 10 pay to Jenner

25     & Block?                                                           03:17:24

                                                                        Page 153

                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 42 of 51 Page ID
                                   #:7551

 1          A    It was about $59,000.

 2          Q    How much to Peg Toledo?

 3          A    I don't know the exact number.             The bank

 4     statements would show.     I think it was around

 5     60,000.                                                           03:17:35

 6          Q    How much to Irell & Manella?

 7          A    25,000.

 8          Q    How much to David Schultz?

 9          A    I'm guessing 80,000 to 100,000, but, again,

10     these are all approximations.        You'd have to look at        03:17:44

11     the bank statements.

12          Q    And how much went out to Eric Benink?

13          A    I don't know.    20,000 or 30,000.           It was

14     less than the others.

15               MR. BRIDGES:    The next exhibit is No. 5.              03:19:00

16               (Exhibit 5 was marked for

17               identification by the court reporter

18               and is attached hereto.)

19     BY MR. BRIDGES:

20          Q    Do you recognize this document?                         03:19:09

21          A    Yes.

22          Q    What is it?

23          A    Bank of America statement.

24          Q    For Perfect 10, correct?

25          A    Yes.                                                    03:19:16

                                                                       Page 154

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 43 of 51 Page ID
                                   #:7552

 1          Q     It's from Perfect 10's records, correct?

 2          A     Yes.

 3          Q     On October 7, page 3 of the exhibit,

 4     there's an online banking transfer of $100,000,

 5     correct?                                                    03:19:28

 6          A     Correct.

 7          Q     That was also to your account, correct?

 8          A     Yes.

 9          Q     What's the full account number of your

10     personal account?                                           03:19:44

11          A     I don't know what it is offhand.

12          Q     Do Perfect 10 employees go to the bank to

13     make deposits to your personal account?

14          A     I don't recall any such activity, but I

15     can't say it didn't happen ever in the past.                03:20:05

16                MR. BRIDGES:   Next one is Exhibit 6.

17                (Exhibit 6 was marked for

18                identification by the court reporter

19                and is attached hereto.)

20     BY MR. BRIDGES:                                             03:21:04

21          Q     Can you please identify Exhibit 6.

22          A     I think it's another Bank of America

23     statement.

24          Q     Perfect 10 Bank of America statement from

25     Perfect 10's records, correct?                              03:21:12

                                                                 Page 155

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 44 of 51 Page ID
                                   #:7553

 1          A      Yes.

 2          Q      There is a transfer on March 26th in the

 3     amount of $454,002.05.

 4                 Do you see that?

 5          A      Yes.                                                 03:21:45

 6          Q      What was the purpose of that transfer?

 7          A      If we agree I'm not waiving attorney-client

 8     privilege, I will answer that question.

 9          Q      Okay.

10          A      Your clients were going after the Perfect            03:21:57

11     10 attorneys for -- I think it was something like

12     $796,000.     And Eric Benink was concerned that, you

13     know, if you had been successful, that would have

14     caused damage to his business.          So he asked me to

15     wire to him something like $800,000.             454,000 was     03:22:20

16     essentially a short-term loan to Perfect 10, which

17     was then sent to Eric Benink, and the other 300,000

18     or so I sent personally to him.

19          Q      Because it looks as though -- I'm sorry --

20     the next day there's a transfer out to his firm in               03:22:45

21     that amount of money, correct?          Next page, March 27.

22          A      Yeah.   Okay.

23          Q      Exhibit 7 is another statement from Bank of

24     America for Perfect 10 from Perfect 10's records,

25     correct?                                                         03:23:27

                                                                      Page 156

                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 45 of 51 Page ID
                                   #:7554

 1             A   Yes.

 2                 (Exhibit 7 was marked for

 3                 identification by the court reporter

 4                 and is attached hereto.)

 5     BY MR. BRIDGES:                                                03:23:32

 6             Q   There's an entry for -- on May 12, 2015,

 7     correct?

 8             A   Yes.

 9             Q   What was that for?

10             A   Well, apparently, to the best of my                03:23:45

11     recollection, your motion for sanctions against the

12     attorneys was denied by magistrate Judge Hillman,

13     and so there was no need for the security, if you

14     will, to Eric Benink, so he deducted whatever his

15     legal bill was for the month from the 454 and sent             03:24:06

16     me back the balance, 433.        Or sent it to Perfect 10

17     and then I the next day removed the original

18     short-term loan of 454,000 on May 13th.

19             Q   And then on May 13th on the next page, you

20     then returned that money to your personal custody,             03:24:32

21     correct?

22             A   Yes, uh-huh.   I returned the short-term

23     loan.

24             Q   And also the next item there looks like a

25     payment to American Express.        Is that for an account     03:24:55

                                                                    Page 157

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 46 of 51 Page ID
                                   #:7555

 1     in your name it looks like?

 2             A   I don't remember if the account has both my

 3     name and Perfect 10's name on it or just my name,

 4     but, yes, there's a payment to American Express,

 5     yes.                                                        03:25:15

 6             Q   Do you carry only one American Express

 7     card?

 8             A   I think so, yes.

 9             Q   And the next entry there is an entry paid

10     to State Farm identifying that payment somehow with         03:25:24

11     you, Norman Zada, correct, $1435?

12             A   I'm not sure what that State Farm payment

13     is for.     It could be to insure Perfect 10's

14     property.     I just don't remember.

15             Q   It may match up with the earthquake             03:25:52

16     insurance that we saw earlier.

17             A   I'm not sure.

18             Q   Exhibit 8 is yet another bank statement

19     from Bank of America for Perfect 10 from Perfect

20     10's records, correct?                                      03:26:45

21             A   Correct.

22                 (Exhibit 8 was marked for

23                 identification by the court reporter

24                 and is attached hereto.)

25     ////

                                                                 Page 158

                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 47 of 51 Page ID
                                   #:7556

 1     BY MR. BRIDGES:

 2          Q     And these show -- looks like it's correct

 3     on page 3, five online -- sorry, six online

 4     transfers from your personal account to Perfect 10,

 5     correct?                                                    03:26:58

 6          A     Right.

 7          Q     Under "Withdrawals," there's an item that

 8     says, "Time Insurance," and it identifies the name

 9     Melanie Poblete.    Do you know what that was for?

10          A     Maybe it's her health insurance.                 03:27:14

11     Unfortunately, I don't know.

12          Q     And then there are payments out to Toledo

13     Don, David Schultz, Jenner & Block, Crousecal Filan,

14     and Toledo Don again, correct?

15          A     Yes.                                             03:27:38

16          Q     And two more American Express payments as

17     of September 23, correct?

18          A     Yes.

19          Q     And there's a payment -- that's the German

20     firm handling your --                                       03:27:52

21          A     The AOL.DE, that's correct.

22          Q     That's September 24, correct?

23          A     I believe that's a payment to the AOL, the

24     firm handling the AOL.DE.

25          Q     Exhibit 9 is another bank statement for          03:28:04

                                                                 Page 159

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 48 of 51 Page ID
                                   #:7557

 1     America, right?

 2          A     Oh, okay.

 3          Q     So do you to this day have a personal

 4     account at Wells Fargo Bank?

 5          A     No.    What my testimony was was that            03:57:29

 6     sometime -- and now I realize it was in 2012, it may

 7     have been early 2013 -- the bank accounts were

 8     transferred from Wells Fargo to Bank of America.

 9     Exhibit 12 shows a transfer of -- at 8/21/2012 of

10     100,000 from the Perfect 10 account to the Norm Zada        03:57:52

11     account at Wells Fargo.

12          Q     At Wells Fargo?

13          A     Yes.    This other thing was 2015 Bank of

14     America.

15          Q     So at the time of Exhibit 12 when Perfect        03:58:02

16     10 had a bank account at Wells Fargo, you personally

17     had a bank account at Wells Fargo, correct?

18          A     Yes.    And it was the 08142905 account.

19          Q     Did you close both your personal and the

20     Perfect 10 Wells Fargo accounts and move them both          03:58:22

21     to Bank of America at the same time?

22          A     I believe so.     I mean, I'm not a hundred

23     percent sure.      I'm not sure there's not a tiny

24     amount in Wells Fargo.       But I haven't seen a

25     statement for any Wells Fargo bank account in a long        03:58:37

                                                                 Page 172

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 49 of 51 Page ID
                                   #:7558

 1     time.       So I don't think there are.

 2             Q     Who would know most about that?

 3             A     It would be probably myself and Bruce

 4     Hersh, but I don't recall there are Wells Fargo bank

 5     accounts still open.                                           03:58:51

 6             Q     Does Perfect 10 -- strike that.

 7                   I think we're up to Exhibit 14.

 8                   (Exhibit 14 was marked for

 9                   identification by the court reporter

10                   and is attached hereto.)                         03:59:20

11     BY MR. BRIDGES:

12             Q     I'd just ask you to confirm that Exhibit 14

13     is a series of tax return papers for Perfect 10,

14     Inc., for tax year 2014 from Perfect 10's business

15     records; is that correct?                                      03:59:42

16             A     Yes, that looks to be correct.

17             Q     Does Perfect 10 own a safe?

18             A     If it does, that would have been one of the

19     things that I purchased.       I'm not sure it does.   But

20     if it does, that would be one of the things I                  04:00:15

21     purchased.

22             Q     Is there a safe in the residence at

23     Norfield Court?

24             A     Yes.

25             Q     What is in the safe?                             04:00:26

                                                                    Page 173

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 50 of 51 Page ID
                                   #:7559

 1          A    Basically copyright certificates, valuable

 2     documents.     Some cash.

 3          Q    How much cash?

 4          A    Is that something I need to -- it's my

 5     personal money.                                                 04:00:43

 6               MR. MICKELSON:      If it's your personal

 7     money, no, you don't have to answer that.

 8               MR. BRIDGES:      I think I'm entitled to know.

 9               MR. MICKELSON:      No, you don't have to

10     answer that.     That's beyond the scope.                       04:00:50

11               MR. BRIDGES:      Well, it appears if he

12     purchased the contents of the safe from Perfect 10,

13     I'm entitled to know the cash.

14               THE WITNESS:      I did not --

15               MR. MICKELSON:      If the cash in there was          04:01:03

16     Perfect 10's, yes.

17               THE WITNESS:      It was absolutely not Perfect

18     10's cash.     The only thing that I would have

19     purchased from Perfect 10, if in fact Perfect 10

20     owned the safe, would be the actual safe, not the               04:01:11

21     contents of the safe.

22     BY MR. BRIDGES:

23          Q    Well, you mentioned there are copyright

24     certificates and valuable documents and cash.          This

25     is a classic potential commingling of cash in a                 04:01:20

                                                                     Page 174

                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:17-cv-05075-AB-JPR Document 112-14 Filed 11/10/18 Page 51 of 51 Page ID
                                   #:7560
